Citation Nr: 0936333	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-34 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
Veteran's spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran had recognized service with the Philippine 
Commonwealth Army, the United States Armed Forces in the Far 
East (USAFFE) from December 1941 to June 1946.  His spouse is 
the appellant.  

This matter arises from a decision of the Department of 
Veterans Affairs Health Administration Center in Denver, 
Colorado.  

Please note that this appeal has been advanced on the Board 
of Veterans' Appeal's docket.  See 38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

The Veteran's only active duty is recognized service with the 
USAFFE from December 1941 to June 1946.  


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the 
Veteran's spouse have not been met.  38 U.S.C.A. §§ 107(a), 
1781 (West 2002 & Supp. 2009); 38 C.F.R. § 17.271 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).  In the present case, the Veteran had recognized 
service with the USAFFE from December 1941 to June 1946.  His 
verified service and his eligibility for benefits as a result 
of this service is governed by 38 U.S.C.A. § 107(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerrilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces except benefits under (1) 
contracts of National Service Life Insurance entered into 
before February 18, 1946; (2) chapter 10 of title 37; and (3) 
chapters 11, 13 (except section 1312(a)), 23, and 24 (to the 
extent provided for in § 2402(8)) of Title 38.  See 38 
U.S.C.A. § 107(a) (West 2002).  

Entitlement to CHAMPVA benefits is governed by chapter 17 of 
38 U.S.C.A.  See 38 U.S.C.A. § 1781.  As this is not one of 
the enumerated benefits to which the Veteran would have been 
entitled to based in his verified service under 38 U.S.C.A. § 
107(a), he would not be eligible for CHAMPVA benefits except 
under one circumstance.  

Namely, 38 U.S.C.A. § 1734 provides that VA shall furnish 
hospital and nursing home care and medical services for any 
individual who is a Commonwealth Army Veteran or new 
Philippine Scout and who resides in the United States and is 
a citizen of the United States or an alien lawfully admitted 
for permanent residence.  38 U.S.C.A. § 1734 (West 2002).  
See Pub. L. No. 108-170 § 103, 117 Stat. 2044 (Dec. 6, 2003).  

Although 38 U.S.C.A. § 1734 might potentially have allowed 
for the Veteran's receipt of CHAMPVA benefits, that provision 
does not by its terms extend to his dependents, including in 
this case his spouse.  The nature of his service consequently 
serves as a bar to his spouse's eligibility to CHAMPVA by 
virtue of 38 U.S.C.A. § 107(a).  Consequently, entitlement to 
CHAMPVA benefits for his spouse is denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this decision, the Board notes that the appellant 
has not challenged the nature of the Veteran's service and 
that there is no other evidence of record to suggest that he 
had the requisite service to qualify for the benefits sought 
in the current appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

As to any duty to assist, given that, under the undisputed 
facts of this case his spouse is not legally entitled to the 
benefit sought, VA has no duty to assist under 38 U.S.C.A. 
§ 5103A or 38 C.F.R. § 3.159.  See 38 C.F.R. § 3.159(d) 
(2008).    




ORDER

Eligibility for CHAMPVA benefits for the Veteran's spouse is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


